ITEMID: 001-78275
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: YALÇIN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Yakup Yalçın, is a Turkish national who was born in 1937 and lives in Istanbul. He was represented before the Court by Mr H. Çınar and Mr E. Çınar, lawyers practising in Ankara.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was one of the partners of a company named Balıkçılık İstihsal ve Satış Kooperatifi ve Ocak Pastanesi Kollektif Şirketi (“the Company”). The Company, together with a joint venture partner, leased the Tuzla Lagoon in Keşan, Edirne, for seafood production for a period from 1976 to 1987.
In October 1976, the Turkish, the United States and the NATO forces carried out military exercises in the area. As a result of wastes discharged by military vessels, the lagoon was polluted, which had detrimental effects on the Company’s investment.
On 19 October 1979, the applicant applied to the Keşan Civil Court for an assessment of the level of the pollution and the amount of damages that his enterprise had suffered. An expert report was prepared and submitted to the court on 10 March 1980. Relying on such report, the applicant applied to the Ministry of Defence for compensation.
Upon the Ministry’s refusal to compensate him, the applicant brought an action before the Keşan Civil Court, which held its first hearing on 9 March 1981.
In the meanwhile, the Company became bankrupt and went into liquidation. Pursuant to the applicable bankruptcy laws, the Keşan Civil Court ruled that the applicant no longer had standing and suspended the proceedings on 23 May 1983. The court held that only the liquidator (iflas idaresi) who was in charge of the management and liquidation of the assets of the bankrupt Company, was eligible to resume the proceedings. The court relied on a bankruptcy law principle under which all receivables including the rights, interests and claims relating to ongoing litigation automatically become part of the bankruptcy estate (iflas masası), created in the name and for the benefit of the creditors of a given bankrupt company.
On 23 May 1984, the liquidator applied to the Keşan Civil Court in order to resume the proceedings. From that date on, the proceedings continued with the liquidator being the only eligible plaintiff.
From 14 September 1984 to 16 July 1990, the court held a total of thirtyfour hearings, at least ten of which the liquidator failed to attend. Throughout these hearings, the court suspended the proceedings more than once in view of the liquidator’s failure to attend the hearings, but later resumed them upon the liquidator’s petition.
On 8 June 1990, the court held a hearing which the liquidator did not attend. The court postponed the hearing to 16 July 1990. The liquidator also failed to attend the postponed hearing. On 19 July 1991, the court struck the case off, ruling that the plaintiff, i.e. the liquidator, failed to pursue his case. This decision was not notified to the liquidator.
On 18 January 1995, having heard about this decision, the applicant filed an application with the Keşan Civil Court to contest its strike-off decision. On 27 January 1995, the court dismissed the application holding that the applicant lacked standing and that the liquidator alone could bring such an application. The court also decided to notify the strike-off decision of 19 July 1991 to the liquidator.
The applicant and the liquidator jointly appealed.
On 25 May 1995, the Court of Cassation quashed the civil court’s decision on a ground unrelated to the questions raised in the appeal. It ruled that under Article 62 § 1 of the “Act on the National Defence Duty” (Milli Müdafaa Mükellefiyeti Kanunu) the State’s liability for military operations had to be first examined by a national defence commission. The court found that the Keşan Civil Court’s hearing of the case without referring the matter to such a commission first was a procedural defect warranting quashing. Yet, the Court of Cassation has not made a ruling granting the applicant standing.
On re-examination, the Keşan Civil Court decided that an application needed to be made to a national defence commission. This court did not grant the applicant standing either. On 13 February 1996, the liquidator applied to the Ministry of Defence. The Ministry clarified on 4 March 1996 however that no such commission existed.
On 19 July 1996, the Keşan Civil Court decided to dismiss the case on the ground that a national defence commission’s assessment has not been submitted to it and that the prescribed time period had expired.
On 14 October 1996, the applicant and the liquidator jointly appealed this decision. On 27 June 1997, the Court of Cassation upheld it and dismissed an application for rectification on 25 December 1997. This latter ruling was served on 27 November 1998.
